UNITED STATES                                 NMCCA NO. 202100110
                     Appellee
                                                       Panel 3
       v.
                                                      ORDER
Jose L. GONZALEZ
Private First Class (E-2)                  Granting Appellant’s Motion
U.S. Marine Corps                            to Withdraw Case from
                     Appellant                  Appellate Review



    Upon consideration of Appellant’s Motion to Withdraw Case from Appel-
late Review, filed on 27 September 2021, we have determined that Appel-
lant’s request was properly executed and submitted, and is in substantial
compliance with Article 61, Uniform Code of Military Justice, 10 U.S.C. § 861,
and Rule for Courts-Martial 1115.
   Accordingly, it is, by the Court, this 27th day of September 2021,
ORDERED:
  (1) That Appellant’s Motion to Withdraw Appellate Review is GRANT-
ED.
   (2) That the record of trial is returned to the Judge Advocate General for
appropriate disposition.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court

Copy to:
45 (LCDR Marinos)
46
02